In this case bill was filed to foreclose a statutory lien for work done and material furnished.
A demurrer was filed, by certain defendants, to the bill upon the grounds that, "The Bill of Complaint is vague, uncertain and indefinite, in that same does not appraise these defendants of the nature of the charge upon which the lien sought to be foreclosed thereunder is based."
A demurrer was filed by another defendant upon the ground, 1st, "Because of lack of definiteness and certainty in the allegations thereof respecting the kind, delivery and reasonableness of the value of the labor and materials averred to have been furnished at the request of the defendant;" 2nd, "and for lack of sufficiency in the allegation of the bill in this: there is no specification of the items of labor and material so furnished and no allegation respecting the amount of material and kind of materials *Page 1062 
furnished and no enumeration of the days of labor or class of labor performed, nor time of performance thereof, nor averment that the amounts sought to be recovered were reasonable and that the balance is justly owing."
The demurrers to the Bill of Complaint were sustained and appeal was taken from such order.
The order of the Chancellor should be reversed upon authority of the opinion in the cases of Mills v. Britt, 56 Fla. 839,47 So. 799; Downing v. Carlton, 76 Fla. 490, 80 So. 57; Key West Wharf  Coal Company et al. v. Porter, 63 Fla. 448, 58 So. 599, and cases there cited; also Wells et al. v. Williams etal., 80 Fla. 498, 86 So. 339; Mitchell v. Mason, 65 Fla. 208,61 So. 579, and it is so ordered.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS C. J., AND BROWN, J., concur in the opinion.